Citation Nr: 0206585	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-16 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for postoperative herniated 
nucleus pulposus claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits currently sought in March 1998, 
and the veteran appealed its decision.  A hearing was held at 
the RO in July 1998. 


FINDINGS OF FACT

1.  The RO denied service connection for postoperative 
herniated nucleus pulposus claimed as a low back condition in 
May 1993 and notified the veteran of its decision and of his 
right to appeal it within one year thereof at that time.  No 
timely appeal was filed.  

2.  Since the May 1993 rating decision, the veteran has not 
submitted evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1993 RO rating decision which denied service 
connection for postoperative herniated nucleus pulposus 
claimed as a low back condition is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for postoperative 
herniated nucleus pulposus claimed as a low back condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claim in 
the March 1998 RO rating decision, the June 1999 statement of 
the case, the July 1998 hearing, and other correspondence.  
The Board concludes that the discussions in the rating 
decision, statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  All 
available service medical records were requested in April 
1958 and forwarded to VA in May 1958.  A May 1958 VA 
examination report and a February to March 1959 VA hospital 
report were already of record previously.  September 1991 VA 
medical records were obtained in November 1991. Additional VA 
medical records were received in February 1998 and March 1998 
after VA medical records dating from July 1996 to present 
were requested.  Reasonable VA attempts to assist the veteran 
in obtaining necessary evidence have been made, and he has 
been advised as recently as his hearing that he has the right 
to submit additional evidence and he submitted some after the 
hearing.  There are of record service and VA medical records 
relating to his claim.  Questions were asked of the veteran 
during the hearing in July 1998.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103, 38 C.F.R. §§ 3.159 and 3.326 as 
amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and 
the duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue.

Factual background

At the time of the RO's May 1993 denial of service connection 
for postoperative herniated nucleus pulposus, the veteran's 
service medical records contained no evidence of a low back 
disease, injury, or disability and his April 1954 service 
discharge examination report indicated that his feet and 
lower extremities and spine and other musculoskeletal system 
and neurological system were normal.  A chest X-ray was 
normal also.  

In April 1958, he claimed service connection for lacerations 
of his forehead as a result of an April 1953 jeep accident 
and knife wounds as a result of an October 1953 attack.  The 
veteran's service medical records showed that he had been 
hospitalized for lacerations from a driving accident and a 
knifing incident.  At that time, a chest X-ray was negative.  
Back injury was not mentioned.  Back injury is not mentioned 
in other service medical records.

At the time of a May 1958 VA examination, the veteran 
reported being self employed doing garage work and he made no 
complaints about his back.  No back disease or injury was 
found on musculoskeletal or neurological examination and a 
chest X-ray was negative.  

At the time of a February to March 1959 VA hospitalization 
for psychophysiological gastrointestinal reaction, the 
veteran reported being a mechanic and did not complain of a 
back problem and his various systems other than his abdomen 
were essentially normal.

In October 1991, the veteran filed for VA pension on the 
basis of stomach and back disability.  He reported that he 
had been a mechanic and that he became too disabled to work 
in 1989 due to his stomach and lower back.  

A September 1991 VA hospital report which was obtained 
revealed a 10 to 15 year history of gradually worsening pain 
over the lumbar area with radiation to the right lower 
extremity.  During the hospitalization, he was taken to 
radiology where a computer tomography myelogram revealed a 
herniated nucleus pulposus lateralizing to the right.  He 
underwent a right L3 hemilaminectomy.  

In August 1992, the veteran claimed service connection for 
low back disability and requested that his service medical 
records be obtained in support of his claim.  

In May 1993, the RO denied the veteran's claim and provided 
him his appeal rights and a copy of his decision, which 
indicated that the veteran had submitted no reply to its 
request for current medical evidence of a low back problem 
and that there was no treatment or diagnosis of this 
condition in service.

In July 1997, the veteran stated that he had written to St. 
Louis to develop his claim for service connection for a back 
injury which he received while in the army stationed in 
Germany.  He had had jeep wrecks and seriously injured his 
back and he had been treated at the air force clinic in 
Wiesbaden, Germany for these injuries.  

In March 1998, the RO held that new and material evidence had 
not been received to reopen a claim.  It had considered 
current records from a VA Medical Center showing low back 
disability but not relating it back to service.  

In April 1998, the veteran disagreed with its decision, 
asserting that he had been injured in a jeep accident in 
Wiesbaden, Germany in 1952 and that he had been treated in 
the air force hospital in Wiesbaden.  

During the veteran's hearing in July 1998, testimony was that 
the veteran had incurred a back injury in service as a result 
of two jeep accidents, and from lifting 90 millimeter shells 
which weighed about 70-80 pounds each for target practice, 
and that it had become progressively worse over the years.  
He submitted a July 1998 letter from his ex-wife which stated 
that she had been married to him from 1954 to 1959 and that 
during that time, he had had constant problems with his back 
and his stomach and he had been hospitalized in the VA 
hospital in McKinney, Texas for about three weeks in 1956 and 
at two private hospitals for the same problems.  

A letter which was signed by the veteran's friend and fellow 
soldier in February 2000 indicates that the veteran was in 
jeep rollovers in 1951 or 1952 in Wiesbaden, Germany and was 
hospitalized for laceration and a back injury for a few days 
and then relieved to light duty, and that he had encountered 
some back problems while loading a 90 mm gun and had been 
hospitalized for that in Wiesbaden, Germany.  

Pertinent law and regulations

When a claim has been denied and the decision becomes final, 
new and material evidence must be received to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was lacking in the last 
final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  
The benefit of the doubt doctrine necessarily lowers the 
threshold of whether the new and material evidence is 
sufficient to change the outcome, but it is error to consider 
reasonable doubt in deciding whether to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

Analysis

The veteran did not before and does not now allege that any 
of his claimed back injuries were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 2001) do not apply.  

In this case, the veteran had previously asserted, 
essentially, that he had injured his back and been treated 
for it in service, and that it had continued since service.  
This was the nature of the information he conveyed in 
claiming service connection in August 1992.

Therefore, the statements from his ex-wife and his friend, 
received in July 1998 and February 2000, are cumulative of 
evidence previously considered, as is the veteran's 
testimony.  As such, they are not new and material evidence.  
38 C.F.R. § 3.156.

The veteran also presented treatment records dated in the 
1990s.  To the extent that the veteran complained of back 
pain, this evidence is not new and material.  The veteran had 
previously established that he had post service back 
pathology.  Evidence that tends to confirm a previously 
established fact is cumulative.  According to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000).

There was previously lacking probative evidence of an 
in-service disease or injury, since the veteran had asserted 
that he injured his back in service but there were no service 
medical records showing that and no evidence of a chronic 
back injury on service discharge examination or in May 1958 
or March 1959, and there was also previously lacking 
competent medical evidence of a nexus between the veteran's 
low back disability diagnosed in September 1991 and the 
claimed in-service injury.  Competent medical evidence was 
lacking because the veteran is a layperson and as such is 
incapable of opining as to a nexus between a current back 
disability and an in-service back injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Since the veteran has not submitted new and material evidence 
on these matters, his claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105.  The benefit of the doubt doctrine 
does not apply, as the claim has not been reopened.  
Martinez.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for postoperative herniated 
nucleus pulposus claimed as a low back condition may not be 
reopened and remains denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

